Citation Nr: 0521990	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  99-06 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

3.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right (dominant) thumb.

4.  Entitlement to an initial compensable evaluation for a 
deviated nasal septum.

5.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left tibia.

6.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right fibula.

7.  Entitlement to service connection for a bilateral knee 
disorder.

8.  Entitlement to service connection for a back disorder.

9.  Entitlement to service connection for a right elbow 
disorder.

10.  Entitlement to service connection for a bilateral foot 
disorder.

11.  Entitlement to service connection for a right hand and 
wrist disorder.

12.  Entitlement to service connection for a left shoulder 
disorder.

13.  Entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971 and from September 1972 to September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In July 2004, the Board remanded this 
case back to the RO for the scheduling of a VA Travel Board 
hearing.  However, the veteran cancelled this request in 
December 2004.  See 38 C.F.R. § 20.704(e) (2004).

With the exception of the issue of entitlement to service 
connection for right ear hearing loss, all of the issues 
listed on the first page of this decision are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's current right ear hearing loss is 
attributable to a history of noise exposure during service.


CONCLUSION OF LAW

Right ear hearing loss was incurred as a proximate result of 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
such organic neurological disorders as sensorineural hearing 
loss, may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the Board is aware that the veteran was not 
actually found to have a right ear hearing loss disorder, as 
defined under 38 C.F.R. § 3.385, during service.  However, 
there is compelling evidence supporting the conclusion that a 
current disorder is attributable to service.  First, a review 
of audiological records during service reveals a gradual 
worsening of right ear hearing at the 3000 and 4000 Hertz 
levels through the veteran's separation examination in March 
1996.  Second, a March 1996 audiological record contains a 
notation of "Routinely Exposed to Hazardous Noise."  Third, 
the veteran's November 2003 VA examination revealed bilateral 
mild high frequency sensorineural hearing loss, with a pure 
tone threshold of 45 decibels at the 4000 Hertz level.  The 
examiner noted a history of multiple hazardous noises over a 
lengthy period of military service and indicated that "[the 
veteran's] hearing loss is consistent with a noise[-]induced 
hearing loss."  The examiner did not suggest an alternative, 
post-service source of noise exposure, and the rest of the 
record is similarly silent for such a source.

Based on the above evidence, the Board finds that it is more 
likely than not that the veteran's right ear hearing loss 
disorder is attributable to noise exposure in service.  
Accordingly, service connection is warranted for this 
disorder, and the claim is granted in full.


ORDER

The claim of entitlement to service connection for right ear 
hearing loss is granted.


REMAND

The veteran's claims file contains a copy of a favorable 
January 2003 Social Security Administration (SSA) disability 
benefits decision.  There is no indication from the claims 
file, however, that the RO has sought to obtain the SSA 
medical records upon which this decision was based.  While 
the decision primarily concerns the veteran's back disorder, 
there certainly exists the possibility that the remaining 
disorders at issue in this case may be addressed by this 
medical evidence.  Accordingly, the Board finds that no 
decision should be made on these claims until efforts are 
made to obtain SSA records.

Moreover, the Board observes that several of the veteran's 
claims require further development.  First, the RO must 
readjudicate the veteran's hearing loss evaluation claim; the 
fact that service connection for right ear hearing loss has 
now been granted means that the issue for consideration is 
now entitlement to an increased evaluation for bilateral 
hearing loss.  

The Board also notes that the veteran has not been afforded 
VA examinations for his service-connected residuals of a 
fracture of the right (dominant) thumb, deviated nasal 
septum, residuals of a fracture of the left tibia, and 
residuals of a fracture of the right fibula since 1999, 
approximately six years ago.  These examinations are now 
substantially out of date, and new examinations are needed.

Additionally, the veteran has been treated for bilateral 
knee, back, and right elbow symptoms both during and after 
service.  To date, however, the veteran has not been afforded 
a VA orthopedic examination for the express purpose of 
determining whether current disorders, if present, are 
etiologically related to service.  Such an examination must 
be provided on remand.

Finally, in regard to the veteran's claimed bilateral foot 
disorder, the Board notes that service connection is in 
effect for type II diabetes mellitus and that the veteran has 
received diabetic foot care.  As such, the Board finds that 
it would be appropriate for the veteran to be afforded a VA 
examination addressing whether there is a chronic disorder of 
the feet that is proximately due to his service-connected 
type II diabetes mellitus.

For all of the above reasons, this case is REMANDED to the RO 
for the following action:

1.  The SSA should be contacted and 
requested to provide the evidentiary 
record upon which the favorable January 
2003 decision was based.  All records 
received from the SSA must be added to 
the claims file.

2.  The veteran should be afforded a VA 
orthopedic examination, with an examiner 
who has reviewed the claims file.

With regard to the veteran's service-
connected residuals of a fracture of the 
right (dominant) thumb, residuals of a 
fracture of the left tibia, and residuals 
of a fracture of the right fibula, the 
examiner should conduct range of motion 
studies of the affected joint and comment 
on the presence and extent of any 
functional loss due to pain or painful 
motion.  Any other studies deemed 
necessary by the examiner should be 
conducted.

With regard to the veteran's claimed 
bilateral knee, low back, and right elbow 
disorders, the examiner should first 
indicate if there are current disorders 
and render appropriate diagnoses.  For 
each diagnosis rendered by the examiner, 
an opinion should be offered as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such disorder is 
etiologically related to service.

All opinions and conclusions offered by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

3.  The veteran should also be afforded a 
VA respiratory examination, with an 
examiner who has reviewed the claims 
file, addressing the nature and extent of 
his deviated nasal septum disorder.  The 
examiner is specifically requested to 
quantify the percentage of obstruction of 
the nasal passage on both sides and 
should describe all other relevant 
symptomatology.  All opinions and 
conclusions offered by the examiner must 
be supported by a complete rationale in a 
typewritten report.

4.  Additionally, the veteran should be 
afforded a VA endocrine disorders 
examination, with an examiner who has 
reviewed the claims file.  This examiner 
should address the question of whether 
the veteran has a chronic foot disorder 
that is proximately due to his service-
connected type II diabetes mellitus.  All 
opinions and conclusions offered by the 
examiner must be supported by a complete 
rationale in a typewritten report.

5.  Then, the issues of entitlement to an 
initial compensable evaluation for 
bilateral hearing loss; entitlement to an 
initial compensable evaluation for 
residuals of a fracture of the right 
(dominant) thumb; entitlement to an 
initial compensable evaluation for a 
deviated nasal septum; entitlement to an 
initial compensable evaluation for 
residuals of a fracture of the left 
tibia; entitlement to an initial 
compensable evaluation for residuals of a 
fracture of the right fibula; entitlement 
to service connection for a bilateral 
knee disorder; entitlement to service 
connection for a back disorder; 
entitlement to service connection for a 
right elbow disorder; entitlement to 
service connection for a bilateral foot 
disorder (to include the question of 
diabetes-related symptomatology); 
entitlement to service connection for a 
right hand and wrist disorder; 
entitlement to service connection for a 
left shoulder disorder; and entitlement 
to service connection for gastroenteritis 
should be readjudicated.  If the 
determination of any of these claims 
remains less than fully favorable, the 
veteran and his representative must be 
furnished with a Supplemental Statement 
of the Case and given a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter. Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


